DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Upon further consideration the restriction requirement set forth in the previous Office action is hereby withdrawn.  Treatment of all pending claims follows.

Specification

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The recitation of the table moveable wall including “a moveable wall that is not above the table and being separate bodies” as set forth in claim 10 does not appear in the specification.

The disclosure is objected to because of the following informalities: Reference numeral “38A” which appears on line 4 of claim 10 should be enclosed by parentheses.  Also, since no .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 2, in the third to last line, the phrase “performed in each of the neighboring individual spaces” is misleading and misdescriptive because the “operation” does not appear to be “performed in” each individual space.  The “operation” appears to be “performed” in an area adjacent (i.e. the wall itself being moved) to individual spaces and not within individual spaces. The last line of claim 2 and the last two lines of claim 3 include similarly misleading language.
In claim 1, the last three lines are unclear because of confusing phraseology.

In claim 8, the last line, the use of the terms “connection” and “partition” with reference to the “table” is not understood.
	In claim 9, it is unclear how the “one wall portion” and the “another wall portion” relate to the “wall portion” set forth in claim 1.  Accordingly, these terms lack clear antecedent basis.
	In claim 10, the recitation of a “table moveable wall” being two different walls is confusing.  Also, the recitation of a “movable wall that is not above the table” is unclear.  How can a moveable wall that is “not above the table” be considered to be part of a “table moveable wall”?  Also, in what sense is the table movable wall “above the table” when in a closed stae?  This appears to be misdescriptive in that the table moveable wall is disclosed as being vertically disposed adjacent to the table when in a closed state and not above the table.  On line 5, “top board” of the table is inferentially recited.  Does the top board constitute the table or is in a portion of the table?  
	
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-9 and 12, as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henshaw 2014/0361585.
Henshaw discloses the claimed invention including a passenger seating arrangement in a passenger compartment of a vehicle.  The passenger compartment includes a wall portion 46 that selectively partitions individual spaces within the passenger compartment and connects the individual spaces so as to be open with therebetween. Reference Figure 1. 
Regarding claim 2, the wall portion is taken to be element 34 which constitutes spaced video monitor wall portions which thereby form “two moveable walls” which are “imposingly provided” as claimed.
Regarding claim 3, the wall portion 46 is a “single moveable wall”.
Regarding claim 4, the movable wall portions 34 go into and out of an open state by moving in a horizontal direction.
Regarding claim 5, the movable wall portion 46 go into and out of an open state by moving in a vertical direction.
Regarding claim 6, the movable wall portions 46 divides the passenger compartment in a vehicle width direction. 
Regarding claim 7, the movable wall portion 34 divides the passenger compartment in a vehicle front- and-rear direction.
Regarding claim 8, the table 128, 130, 88, 108, 150, and 148 in Figures 7-11 straddles neighboring spaces in the passenger compartment both in a vehicle width direction and a vehicle front-and-rear direction.
.

Claims 1, 3, 4, 6 and 11, as understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Robinson et al. 2018/0105273.
Robinson et al. disclose the claimed invention including a passenger seating arrangement in a passenger compartment of a vehicle.  The passenger compartment includes a wall portion 26 that selectively partitions individual spaces within the passenger compartment and connects the individual spaces so as to be open with therebetween. Reference Figure 1. 
Regarding claim 3, the wall portion 26 is a “single moveable wall”.
Regarding claim 4, the movable wall portions 26 go into and out of an open state by moving in a horizontal direction.
Regarding claim 6, the movable wall portions 26 divides the passenger compartment in a vehicle width direction. 
Regarding claim 11, the wall portion includes a handle member for operation thereof which is coupled to a locking mechanism 50.

Claims 1-4, 7, 8 and 12, as understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simeon et al.
Simeon et al. discloses the claimed invention including a passenger seating arrangement in a passenger compartment of a vehicle.  The passenger compartment includes a wall portion 32/34 that selectively partitions individual spaces within the passenger 
Regarding claim 2, the wall portion is taken to be elements 32/34 which constitutes spaced video monitor wall portions which thereby form “two moveable walls” which are “imposingly provided” as claimed.
Regarding claim 3, either wall portion 32 or 34 of the pair of wall portions 32/34 is a considered to be a “single moveable wall”, as broadly as recited.
Regarding claim 4, the movable wall portions 32/34 go into and out of an open state by moving in a horizontal direction.
Regarding claim 7, the movable wall portion 32/34 divides the passenger compartment in a vehicle front- and-rear direction.
Regarding claim 8, the table 28 straddles neighboring spaces in the passenger compartment.
Regarding claim 12, the seats are arranged in pairs 12 and 16; 14 and 18 where the seats of each pair face rearwardly and forwardly so as to face each other.

Allowable Subject Matter

Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The recitation in claim 10 of a table moveable wall which is above or away from the table in a .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The Storer et al. and Winget et al. show passenger compartment partitioning arrangements which divide the passenger space in a front- and-rear direction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664.  The examiner can normally be reached on Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
4/18/21